DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 2/9/2022.  Claims 21-40 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller Miller (US 20160370126) in view of So et al (US 2006026601).
Regarding claim 21, Miller teaches a heat exchanger (10) comprising: a plurality of conduits (18a, 18b, 18c, 18d) that extend between a first endplate (20 of 32 and 30) and a second endplate (20 of 32 and 30) ; a first manifold (12) coupled to the first endplate to couple the first manifold to first ends of the plurality of conduits; an inlet (40) coupled to the first manifold to direct a first fluid (66) into the first manifold; a second manifold (14) coupled to the second 
However, So teaches a plurality of conduits (72) that extend between and through openings (annotated fig. below) in a first endplate (90, 92, left side of 70) and a second endplate (90, 92, right side of 70) to reduce the amount of plumbing required and to save space.

    PNG
    media_image1.png
    529
    389
    media_image1.png
    Greyscale


Regarding claim 22, Miller, as modified teaches at least one baffle (46) disposed within the first manifold to form a first cavity (26) and a second cavity (24a) and configured to direct the first fluid from the inlet to a first conduit (18a) of the plurality of conduits (Fig. 3a); at least one baffle (46) disposed within the second manifold to form a fourth cavity (24a) and a fifth cavity (24b) and configured to direct the first fluid from the first conduit to a second conduit (18b) of the plurality of conduits; and wherein the first conduit is coupled to the first cavity of the first manifold and the fourth cavity of the second manifold and the second conduit is coupled to the fourth cavity of the second manifold and the second cavity of the first manifold (Fig. 3a).
Regarding claim 23, Miller, as modified teaches a plurality of fins (fins, paragraphs 0019) disposed between the first layer of conduits and the second layer of conduits.
Regarding claim 24, Miller, as modified teaches wherein the at least one baffle disposed within the first manifold comprises a first baffle (46, Fig. 2a) and a second baffle (46, Fig. 2a), the first baffle and the second baffle forming the first cavity (26), the second cavity (24a), and a third cavity (24b) within the first manifold.
Regarding claim 25, Miller, as modified teaches a third conduit (18c) coupled to the second cavity of the first manifold and the fifth cavity of the second manifold; and a fourth (18d) conduit coupled to the fifth cavity of the second manifold and the third cavity of the first manifold (Fig. 3a).
Regarding claim 26, Miller, as modified teaches the plurality of conduits comprises a first layer of conduits and a second layer of conduits (Fig. 1, 18 forms layers) disposed beneath the first layer of conduits; and the first layer of conduits comprises the first conduit, the second conduit, the third conduit, and the fourth conduit (18a, 18b, 18c, 18d, Fig. 3a).
Regarding claim 27, Miller, as modified teaches a plurality of fins (fins, paragraphs 0019) disposed between the first layer of conduits and the second layer of conduits.
Regarding claim 28, Miller, as modified teaches each conduit of the plurality of conduits comprises a sheet (Figs. 4a-4b) that is welded along opposite edges of the sheet to form the conduit.
It is noted that claim 28 contains a product by process limitation as represented by the recitation “welded”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 29, Miller, as modified teaches wherein the sheet comprises a surface treatment (58) on at least one of a first side of the sheet and a second side of the sheet (Figs. 4a-4b, paragraphs 0036-0039).
Regarding claim 30, Miller, as modified teaches at least one of a first side and a second side of each conduit (Figs. 4a-4b, paragraphs 0036-0039) of the plurality of conduits comprises a surface treatment (58).
Regarding claim 31, Miller, as modified teaches an outlet (40) coupled to the first manifold that directs the first fluid out of the first manifold.
Regarding claim 32-37, it is noted that although the preamble of  the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of So and in further view Kopko et al (US 2009/0025409).
Regarding claim 38, the combined teachings teaches all the limitations of claim 38 but fails to explicitly teach an HVAC system, comprising: an indoor unit comprising an evaporator coil; an outdoor unit comprising a condenser coil.  See rejection of claim 21.
However, Kopko teaches an HVAC system (10), comprising: an indoor unit (50) comprising an evaporator coil (52); an outdoor unit (38) comprising a condenser coil (42) to efficiently cool a building. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat exchanger of the combined teachings to include an HVAC system, comprising: an 
Regarding claim 39, the combined teachings teach all the limitations of claim 39.  See rejection of claim 22.
Regarding claim 40, the combined teachings teach all the limitations of claim 39.  See rejection of claim 23.

Response to Arguments
Applicant's arguments filed in the reply have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the reference does not teach So fails to disclose “a plurality of conduits that extend between and through openings in a first endplate and a second endplate”, the Examiner disagrees. For clarity, as illustrated above in the rejection and the annotated figure, Fig. 13 of So clearly shows tubes 72 extend between and through openings. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of tubes 72 do not extend beyond the manifolds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recites “a plurality of conduits that extend between and through openings in a first endplate and a second endplate”. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763